     Case 1:18-cv-06436-JGK-OTW Document 55 Filed 11/23/20 Page 1 of 1
                                                - . .. ·-- . ·- ... - -- - ·- ·- ~. . ...
                                                            ~   ,                                                                        .   -   .....

                                                            jI~l~T1S ::; u \l ' ·          1


                                                            1; JYJc.:n.,:r~= ;:
UNITED STATES DISTRICT COURT                                'ir,·
                                                            '; - L·-· _,
                                                                         ~r'T'•~ A~·,7r;
                                                                                    .a.\. \..• · ;..:_   _ .'
                                                                                                                \Ir
                                                                                                                      ,1
                                                                                                                           ,
                                                                                                                               t
                                                                                                                                   · r_ I --_
SOUTHERN DISTRICT OF NEW YORK                               .·1·--
                                                              ,;,, . _c f,..t. __                                                                        I




DIANE FRANKLIN,
                                                            ~ I ,.. :   ·" ~ - .~                        -1i/;-i/io~ o:
                                                           18 CV 6436 (JGK)
                          Plaintiff ,
                                                           ORDER
            - against -

DOE, ET AL.,

                          Defendant.

JOHN G. KOELTL, District Judge:

     Because this case has been referred to the Magistrate Judge

for general pretria l matters and Magistrate Judge Wang has

issued an appropriate Order , this Court cancels its Order dated

November 20 , 2020.       ECF No. 52.         The Clerk is directed to strike

Docket No . 52 from the docket.

     SO ORDERED.

Dated:      New York, New York
            November 23, 2020

                                               ~                (ffioe1t1
                                                United States District Judge
